Citation Nr: 0637726	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-28 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Service connection for rheumatic or valvular heart disease 
as secondary to the veteran's service-connected residuals, 
rheumatic fever.  

2.	Evaluation of the veteran's service-connected residuals, 
rheumatic fever, currently rated as 0 percent disabling.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1951 to January 
1955.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.     


FINDINGS OF FACT

1.	The veteran is currently service connected for residuals 
of rheumatic fever.      

2.	The evidence indicates that the veteran has a current 
heart disorder.      

3.	The veteran's heart disorder is not proximately due to, a 
result of, or aggravated by the service-connected residuals 
of rheumatic fever.  

4.	The medical evidence of record indicates that the veteran 
experiences no current residuals of the rheumatic fever he 
experienced while on active duty in 1951.


CONCLUSIONS OF LAW

1.	A heart disorder is not proximately due to or the result 
of the service-connected residuals, rheumatic fever.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2006).  

2.	The criteria for a compensable disability evaluation for 
the service-connected residuals of rheumatic fever have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.88b, 
Diagnostic Code 6309 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for residuals of 
rheumatic fever, and secondary service connection for a heart 
disorder he attributes to the rheumatic fever he experienced 
on active duty.  In the interest of clarity, the Board will 
initially discuss whether these claims have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from the RO dated in June 2002.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the elements comprising his claims and the 
evidence needed to substantiate the claims.  This letter 
requested from the veteran relevant evidence, or information 
regarding evidence pertaining to the appeal which VA should 
obtain for the veteran (the Board also finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  
This letter advised the veteran of the respective duties of 
the VA and of the veteran in obtaining evidence needed to 
substantiate his claims.  And the letter was issued to the 
veteran before initial adjudication of his claims in July 
2002.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
The RO did not provide the veteran with information regarding 
effective dates for the award of benefits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  As will be noted below, the 
veteran's claims will be denied so no effective dates will be 
assigned here.  As such, he will not be negatively impacted 
by the lack of notice regarding effective dates.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the content of the notice letter 
from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained medical records relevant to this appeal.  VA 
provided the veteran with compensation examinations.  And VA 
sought expert medical opinions from a VA specialist and from 
an Independent Medical Examiner (IME).              

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Secondary Service Connection

The veteran experienced an episode of rheumatic fever while 
on active duty in 1951.  He has been service connected for 
residuals of rheumatic fever since March 1962.  In August 
2001, the veteran claimed that this disorder has caused him a 
heart disorder.  The RO denied his claim in the July 2002 
rating decision on appeal.  For the reasons set forth below, 
the Board agrees with the RO's denial of this claim.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2006).    

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this matter, the medical evidence clearly shows that the 
veteran has been service-connected for residuals of rheumatic 
fever.  (See Part III).  And medical evidence also indicates 
that the veteran has a current heart disorder.  An April 2004 
VA medical opinion rendered by a cardiologist noted 
"reported echo findings" which he attributed to 
atherosclerosis and chronic hypertension.  An October 2005 
private opinion stated that the veteran had mitral 
insufficiency and aortic valve disease.  And a July 2006 IME 
opinion noted that two recent echocardiograms indicated mild 
to moderate aortic insufficiency, mitral insufficiency, and 
left ventricular hypertrophy.  

But the preponderance of the evidence indicates that the 
heart disorders are unrelated to the veteran's rheumatic 
fever residuals.  38 C.F.R. § 3.310(a).  The Board bases this 
finding on the April 2004 VA cardiologist's opinion, the 
October 2005 private opinion, and the July 2006 IME opinion.   

The Board notes that in October 2005 the private physician 
stated that the heart disorder "probably" resulted from the 
in-service rheumatic fever.  The Board finds this opinion of 
limited value, however.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) 
(the Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim).  There is no indication 
that this physician reviewed the claims file prior to 
rendering this opinion.  This physician did not provide a 
rationale for the opinion.  The opinion is limited to a 
small, handwritten statement on a page from the physician's 
notepad.  And there is no indication in the record that this 
particular physician is a specialist on cardiology matters.  
Hence, the Board regards this opinion as unpersuasive on this 
issue - a medical opinion based on unsubstantiated history, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty needed for a 
service connection finding.  Bloom v. West, 12 Vet. App. 185, 
187 (1999); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

By contrast, the cardiologists who rendered the VA and IME 
medical opinions clearly stated that any current heart 
disorder of the veteran's does not relate to the veteran's 
in-service rheumatic fever.  Each cardiologist offered a 
rationale in support of his opinion.  And the IME stated that 
he reviewed the record prior to rendering his opinion, while 
the VA specialist noted review of previous echocardiograms 
prior to rendering his.  See Evans, 12 Vet. App. at 30; 
Gabrielson, 7 Vet. App. at 39-40. 

The VA specialist stated that the veteran's heart does not 
manifest the characteristics of heart disease from rheumatic 
fever.  He stated that the type of heart abnormalities 
typically resulting from rheumatic fever was not shown in 
medical examination.  He stated that mitral stenosis is the 
most common form of manifestation of rheumatic heart disease 
from rheumatic fever.  In aortic valvular heart disease, 
adhesions and fusions of the valve commissures and cusps with 
retraction and stiffening of the free borders of the cusps 
lead to stenosis and regurgitation.  The examiner then stated 
that these mitral and aortic abnormalities were not found in 
the medical reports.  Rather, he noted that the veteran's 
valves were reported to be structurally normal.  In closing, 
he stated that echo findings could be attributed to 
atherosclerosis and chronic hypertension of a 70-year-old 
man.  

Likewise, the IME stated that "there is no evidence that Mr. 
H has cardiac disease resulting from the possible acute 
rheumatic fever episode he experienced in 1951."  He pointed 
out that medical examination revealed the presence of 
structurally normal mitral valves.  He noted that the private 
physician rendering the supportive October 2005 opinion 
offered "no evidence for the statement that Mr. H. has 
rheumatic heart disease."  And, as it is clear the IME 
reviewed the record, the Board notes that he found 
unpersuasive or inapplicable the veteran's submission of 
medical journal articles theorizing a link between rheumatic 
fever and heart disease.  

The Board finds the VA and IME opinions to be persuasive.  
Therefore, the Board finds that the medical evidence of 
record preponderates against the veteran's claim that his in-
service episode of rheumatic fever caused him a current heart 
disorder.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  As 
such, the record does not support the veteran's claim of 
secondary service connection here.  38 C.F.R. § 3.310(a). 

III.  The Merits of the Claim for Increased Rating

In the March 1962 rating decision that service connected the 
veteran for residuals of rheumatic fever, a 0 percent 
disability rating was assigned.  Since then, the veteran has 
several times claimed entitlement to a higher evaluation.  He 
filed his latest increased rating claim in August 2001.  The 
RO denied this claim in July 2002, which the veteran appealed 
to the Board.  For the reasons set forth below, the Board 
agrees with the RO's denial of this claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

Rheumatic fever is evaluated under 38 C.F.R. § 4.88b, 
Diagnostic Code [DC] 6309, which provides that rheumatic 
fever as an active disease will be rated as 100 percent 
disabling.  Thereafter residuals are to be rated under the 
appropriate bodily system.  

In this matter, the recent medical evidence of record 
consists of VA treatment records, private treatment records, 
medical journal articles regarding rheumatic heart disorders, 
a March 1999 VA compensation examination report and opinion, 
an April 2004 VA medical opinion, an October 2005 private 
medical opinion, and a July 2006 IME opinion.  See Francisco, 
7 Vet. App. at 58.  After a review of this evidence, the 
Board finds that the evidence indicates that the veteran does 
not currently experience residuals of his in-service episode 
of rheumatic fever.  

The March 1999 VA examiner examined the veteran's heart, 
lungs, and knee and hip joints.  He stated that the in-
service rheumatic fever had yielded no current evidence of 
acute illness.  He stated that "[t]here is no indication of 
any sequella at the present time due to the remote episode of 
rheumatic fever."  The VA and private treatment records 
demonstrate the veteran's treatment for arthritic, 
cardiovascular, pulmonary, and neurological disorders, to 
include transient ischemic attacks.  But these records 
indicate no competent medical inquiry or comment on any 
potential nexus between rheumatic fever and the current 
disorders.  The April 2004 VA opinion addressed the veteran's 
argument that his heart disorder relates to his in-service 
rheumatic fever in 1951, and finds the two unrelated.  And 
the July 2006 IME examiner found no relationship between the 
veteran's heart disorder and the in-service rheumatic fever.  
As this examiner reviewed the record, moreover, he rendered 
this opinion in view of the medical journal articles 
submitted by the veteran. 

The Board notes that the October 2005 private examiner's 
opinion relates heart disorders to in-service rheumatic 
fever.  But as is noted in Part II of this decision, the 
Board finds this opinion unpersuasive.  See Evans and 
Gabrielson, both supra.  

The Board recognizes that the medical evidence of record 
shows that the veteran currently has cardiovascular, 
pulmonary, and arthritis disorders.  However, there is no 
competent evidence of record stating that these disorders are 
residuals of the veteran's "remote episode" of rheumatic 
fever while on active duty in 1951.  See 38 U.S.C.A. § 
5107(a) (2002).  As such, a compensable rating is not due 
here on a schedular basis.       

Finally, an increased rating is not warranted here based on 
an extraschedular basis either.  There is no medical evidence 
of record that the veteran's disorder causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitates any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
38 C.F.R. § 3.321(b)(1) (2005).  Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

In making its determinations, the Board considered the 
veteran's statements.  The Board must nevertheless look to 
medical evidence of record in determining the issues on 
appeal.  The Board must rely primarily on medical 
professionals, and not lay persons such as the veteran, when 
determining matters of etiology and medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  And in this 
appeal, the Board finds the preponderance of the competent 
evidence of record against the veteran's claims.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.	Entitlement to service connection for a heart disorder as 
due to or the result of the service-connected residuals of 
rheumatic fever is denied.  

2.	Entitlement to an increased evaluation for the service-
connected residuals of rheumatic fever is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


